[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re D.S., Slip Opinion No. 2016-Ohio-7369.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-7369
                                        IN RE D.S.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re D.S., Slip Opinion No. 2016-Ohio-7369.]
Juvenile delinquency—Judges must grant confinement credit under R.C.
        2152.18(B) if the confinement stems from an original complaint and is
        sufficiently linked to adjudication of the charges upon which juvenile court
        orders commitment—Entire period that appellant was confined pending
        disposition was “in connection with” delinquent-child complaint upon
        which order of commitment is based—Court of appeals’ judgment reversed
        and cause remanded.
     (No. 2015-0505—Submitted April 5, 2016—Decided October 19, 2016.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 101161, 2015-Ohio-518.
                                _____________________
                               SUPREME COURT OF OHIO




        O’CONNOR, C.J.
        {¶ 1} In this appeal, we address whether R.C. 2152.18(B) requires a
juvenile court to credit the days a juvenile has been held in confinement pending
disposition of a delinquency charge against the term of confinement the court
imposes on the juvenile for that charge at final disposition. We hold that the plain
language of the statute mandates that predisposition confinement be credited to the
juvenile, and accordingly, we reverse the judgment of the court of appeals. We
remand this cause to the juvenile court for further proceedings consistent with this
opinion, including an instruction to calculate the days appellant, D.S., was held
pending disposition of the charges against him and to award him credit for those
days.
                            RELEVANT BACKGROUND
        {¶ 2} On May 14, 2013, the state filed a complaint against D.S. in the
Cuyahoga County Juvenile Court. The complaint alleged that D.S., then 17 years
old, was delinquent for two counts of aggravated robbery, a violation of R.C.
2911.01(A)(1) if committed by an adult, each with two firearm specifications,
violations of R.C. 2941.141(A) and 2941.145(A) if committed by an adult. All the
charges arose from a single incident in which D.S. approached a couple about to
enter their home, brandished a firearm, and robbed them of their possessions.
        {¶ 3} At his initial appearance in juvenile court on May 20, 2013, the
magistrate ordered that D.S. be remanded to the juvenile-detention facility.
Following additional hearings on May 31 and June 17, 2013, the judge continued
to remand D.S. to detention.
        {¶ 4} On July 26, 2013, the juvenile court judge held a hearing, found
probable cause to believe that D.S. had committed the offenses charged in the
complaint, and transferred the matter to the general division of the Cuyahoga
County Court of Common Pleas. The juvenile court judge again remanded D.S. to
the juvenile-detention facility, imposing a $50,000 bond for his release. D.S.




                                         2
                                January Term, 2016




remained in juvenile detention until a juvenile court magistrate ordered his transfer
to the county’s jail on December 27, 2013.
       {¶ 5} The criminal case against D.S. proceeded in common pleas court,
where D.S. was charged with two counts of kidnapping in addition to two counts
of aggravated robbery, with the same two firearm specifications accompanying
each of the four charges. But soon after the transfer to common pleas court, the
state moved to dismiss the indictment because the state and D.S. had reached an
agreement that would resolve the case: the state had agreed to dismiss the case
against D.S. in common pleas court in exchange for D.S.’s pleading delinquent in
juvenile court to a single count of robbery with an accompanying three-year firearm
specification and an agreed-to recommendation of a two-year commitment. The
common pleas court judge granted the motion to dismiss and ordered D.S.
transferred from the county jail back to the juvenile-detention facility.
       {¶ 6} Three days later, D.S. appeared in juvenile court before the judge who
had presided over the case in juvenile court. The juvenile court judge conducted
an adjudicatory hearing pursuant to Juv.R. 29 and accepted D.S.’s admission to the
single charge of robbery with the three-year firearm specification. In doing so, the
judge characterized the case before her as “a refiling, an amended filing of what
was originally filed before this Court on May 14th of 2013 in Case Number DL
13106887.” And the judge noted that she had conducted a probable-cause hearing
in the case and recalled the testimony of one of the victims.
       {¶ 7} During the disposition portion of the hearing, the state asserted that it
would “be satisfied” with D.S.’s being ordered to a two-year commitment to the
Department of Youth Services (“DYS”). Counsel for D.S. asked the juvenile court
judge to accept the state’s recommendation.          The judge then proceeded to
disposition “in Case Number DL 14102017 along with DL 13111625”—i.e., the
case as it had been filed initially in juvenile court (No. DL 1311625) and the case
after it returned from common pleas court (No. DL 14102017). She imposed a




                                          3
                             SUPREME COURT OF OHIO




commitment to DYS for a minimum of one year for the robbery charge and a
consecutive one-year term for the firearm specification.
       {¶ 8} The judge then immediately stated, “Zero precommitment days are
ordered. Warrant to convey is issued. I’m not giving him any time. That’s a new
charge.” She continued, “I will not be giving him any credit for the other case.
* * * That’s two full years.” At that point, D.S., his mother, and defense counsel
interjected, all indicating that they understood “the deal” to include credit for the
time that D.S. had served pending disposition.
       {¶ 9} The following exchange then occurred:


               THE COURT: Is this not a new charge? Is it not an
       amended charge? Did I ever touch this charge?
               ASSISTANT PROSECUTING ATTORNEY:                     If I may,
       Judge. You did indicate it was a reindictment of a prior delinquency.
               THE COURT:        It was an amended complaint that was
       transferred. This is a new charge. Now, you want precommitment
       credit, too?
               ASSISTANT PROSECUTING ATTORNEY: The State is
       not opposed to the precommitment credit, Judge.
               THE COURT: Noted. How many days because right now
       I’m at zero?
               DEFENSE COUNSEL: Well, he’s been in custody on this
       case—
               THE COURT: No. Not on this case, on a different case.
               DEFENSE COUNSEL: No. On May 22nd he was arrested
       on this warrant and committed on this—
               THE COURT: I never issued a warrant in this case.




                                         4
                        January Term, 2016




       DEFENSE COUNSEL:               Well, he’s been on—and that
was the agreement.
       ASSISTANT PROSECUTING ATTORNEY: Judge, we
would ask that you give him the credit for the time that he served on
the prior indictment. This is a reindictment, and it was understood
by the parties that he would be committed for a holistic two-year
sentence and that he would get credit for the time that he’s been in.
       THE COURT: But you didn’t say that, did you?
       ASSISTANT PROSECUTING ATTORNEY: I apologize.
       THE COURT: I know. Zero precommitment days, warrant
to convey, and you can file your appeal. We’re off the record.
       DEFENSE COUNSEL: We’re going to move right now to
vacate the plea.     Because of the understanding—it was my
understanding, I advised my client that he would get credit for time
served because it’s the same case, okay? So now the whole deal
falls apart unless you are willing to give the credit for time served
that he’s been serving on this particular matter, okay?
       ASSISTANT PROSECUTING ATTORNEY:                      Judge, I
apologize if we did not make that clear at sidebar when we were
discussing this being a reindictment of the case. It was the State’s
understanding that you would give him credit for the time that he
was in on that original case because it’s the same facts and
circumstances. So it wasn’t an intent to mislead the Court. We just
thought that was going to happen because of the two-year
recommended sentence.
       THE COURT:         But you said a two-year recommended
sentence. You didn’t say a two-year recommended sentence with
so many precommitment day credits. This is a new case for me.




                                  5
                      SUPREME COURT OF OHIO




        ASSISTANT PROSECUTING ATTORNEY: Again, and I
understand and I apologize having not worked in front of you very
often, Judge. We understood it was a reindictment of the old offense
or the other delinquency matter. So I thought, again, when we
discussed this, that we understood he was going to be going to
ODYS for two years. He would get credit for the time he’s been in,
and the victims also were aware of that. And we understood he was
going to be in for another 16 months minimum. And we were okay
with that, Judge.
        ***
        THE COURT: How many days are you looking at because
I’m still at zero?
        ***
        ASSISTANT PROSECUTING ATTORNEY: So he’s been
in for almost nine months, I believe, as of today.
        DEFENSE COUNSEL: Yes. And a lot of that was in
County Jail by the way.
        ASSISTANT PROSECUTING ATTORNEY: Some of that
was in County—
        THE COURT: Excuse me. [D.S.], who took you to county
jail?
        [D.S.]: Sheriffs, I think.
        THE COURT: Noted. Who took you to the County Jail?
        [D.S.]: Sheriff took me.
        THE COURT: Who took you to County Jail? This is the
last time I’ll ask.
        [D.S.]: What do you mean?
        THE COURT: Noted. Zero days. I’m done.




                                     6
                                  January Term, 2016




          {¶ 10} The journal entry reflected the juvenile court’s disposition, including
the notation “Pre-commitment days are: 0.” The parties agree that at the time of
the juvenile court’s disposition, D.S. had been held for 286 days—more than nine
months—in detention.
          {¶ 11} D.S. appealed the juvenile court’s denial of his request for
confinement credit. Rather than file a merit brief in opposition to D.S.’s claim that
the juvenile court erred by refusing to award credit, the Cuyahoga County
Prosecuting Attorney’s Office filed a “Notice of Conceded Error,” see Eighth
District Court of Appeals Local Rule 16(B), clarifying that “[t]he State agrees” with
D.S.’s assignment of error and that pursuant to R.C. 2152.18(B), D.S. “was entitled
to receive jail-time credit for the total amount of time in which he was confined in
connection with his underlying case.”
          {¶ 12} Despite the state’s concession that the juvenile court judge had erred
in not granting D.S. credit for the time he was confined prior to disposition, the
Eighth District affirmed the juvenile court’s order.             We accepted D.S.’s
discretionary appeal from that judgment and agreed to address his sole proposition
of law:


                 When a juvenile court commits a child to the Department of
          Youth Services, the court must state in its entry of commitment the
          total days [ ] the child was confined in connection with the offenses
          on which the order of commitment is based, including time for
          which the child was held on charges that were dismissed. R.C.
          2152.18(B).     Fifth and Fourteenth Amendments to the U.S.
          Constitution; Ohio Constitution, Article I, Section 16.


See 143 Ohio St.3d 1477, 2015-Ohio-3958, 38 N.E.3d 900.




                                            7
                             SUPREME COURT OF OHIO




                                     ANALYSIS
       {¶ 13} Although the proposition of law before us presents a constitutional
question in addition to a question of statutory interpretation, see State v. Fugate,
117 Ohio St.3d 261, 2008-Ohio-856, 883 N.E.2d 440, ¶ 7 (“The practice of
awarding jail-time credit, although now covered by state statute, has its roots in the
Equal Protection Clauses of the Ohio and United States Constitutions”), we do not
reach the equal-protection argument advanced in the proposition because we can
resolve this appeal based on the language of R.C. 2152.18(B). See State v. Talty,
103 Ohio St.3d 177, 2004-Ohio-4888, 814 N.E.2d 1201, ¶ 9, 25; see also
Ashwander v. Tennessee Valley Auth., 297 U.S. 288, 347, 56 S.Ct. 466, 60 L.Ed.
688 (1936) (Brandeis, J., concurring), quoting Burton v. United States, 196 U.S.
283, 295, 25 S.Ct. 243, 49 L.Ed. 482 (1905) (“It is not the habit of the Court to
decide questions of a constitutional nature unless absolutely necessary to a decision
of the case”).
       {¶ 14} R.C. 2152.18(B) states:


                 When a juvenile court commits a delinquent child to the
       custody of the department of youth services pursuant to this chapter,
       the court shall state in the order of commitment the total number of
       days that the child has been confined in connection with the
       delinquent child complaint upon which the order of commitment is
       based.


R.C. 2152.18(B).
       {¶ 15} The plain language of R.C. 2152.18(B) states that a juvenile is to
receive credit for time he or she was “confined in connection with the delinquent
child complaint upon which the order of commitment is based.” (Emphasis added.)
In its analysis, the court of appeals held that for credit to be given for the




                                          8
                                      January Term, 2016




confinement, the confinement must be related “to the underlying complaint, not any
proceedings under previously dismissed complaints or indictments.” 2015-Ohio-
518, 29 N.E.3d 336, ¶ 6. In doing so, it stressed the portion of the statute that reads
“complaint upon which the order of commitment is based,” see id., while wholly
ignoring the phrase that precedes that language—“in connection with the delinquent
child complaint upon which the order of commitment is based.” (Emphasis added.)
         {¶ 16} The court of appeals’ reading of the statute is too narrow.
         {¶ 17} In In re Thomas, we construed R.C. 2152.18(B)’s predecessor
statute, R.C. 2151.355(F)(6), Am.Sub.S.B. No. 181, 148 Ohio Laws, Part V, 10488,
10529, which contained the same “in connection with” phrase. See 100 Ohio St.3d
89, 2003-Ohio-5162, 796 N.E.2d 908, ¶ 11. We held that a juvenile is entitled to
credit for the time served in a rehabilitation or treatment facility while awaiting the
adjudication or disposition of the original delinquency complaint as well as the time
the juvenile is held in one of those facilities on a complaint for a probation violation
related to the original delinquency complaint. Id. at ¶ 10, 13. We explained, “Such
detention goes to the original disposition in the case and is sufficiently linked to the
adjudication of the original charges that credit is required by the statutory
language.” Id. at ¶ 13. See also In re Dillard, 5th Dist. Stark Nos. 2001CA00093
and 2001 CA00121, 2001 WL 1548758, *3 (Dec. 3, 2001).
         {¶ 18} In this case, the court of appeals determined that Thomas was not
directly on point, and although we agree, that does not mean that Thomas does not
inform and illuminate the proper analysis here.1 Thomas makes clear that judges

1
  The court of appeals instead relied on a decision of the Fourth District Court of Appeals, In re
O.H., 4th Dist. Washington No. 09CA38, 2010-Ohio-1244. There, the Fourth District addressed a
claim for credit by a juvenile who initially had been found delinquent for assaulting a teacher, given
a suspended sentence, and placed on probation. More than two years later, the juvenile was again
adjudicated delinquent as a result of a domestic-violence charge against his sister, and that
adjudication constituted a violation of his conditions of probation for the assault charge. The
juvenile court judge revoked his probation on the assault charge and gave him credit for the time he
had been confined in connection with the assault case, but the judge refused to give him additional
credit for the time he had been held prior to disposition on the domestic-violence charge. The




                                                  9
                                  SUPREME COURT OF OHIO




must consider whether the period of detention for which a juvenile seeks credit is
sufficiently linked—i.e., was in connection with the delinquent-child complaint
upon which the order of commitment is based. Unlike the juvenile in Thomas, D.S.
seeks credit for a period of confinement that occurred prior to the filing of the
juvenile complaint upon which the juvenile court eventually ordered D.S.
committed to DYS. Nevertheless, on the facts presented here, we have little trouble
concluding that the juvenile court judge was required to give D.S. credit for all the
time he was confined.
         {¶ 19} Regardless of how the allegations against D.S. were framed and in
which venue they were presented, there is no dispute that the allegations set forth
in the original delinquency complaint in the juvenile court (two counts of
aggravated robbery with firearms specifications), in the indictment before the
common pleas court (two counts of aggravated robbery with firearms specifications
and two counts of kidnapping with firearms specifications), and in the second and
dispositive delinquency complaint in the juvenile court (one count of robbery with
firearms specifications), all arose from the same single incident. And despite the
juvenile court judge’s characterizations during the disposition portion of the
proceeding that the complaint before her was “an amended complaint that was
transferred,” “a new charge,” or “a different case,” the record makes clear that at
the outset of the hearing she had recognized that the case was “a refiling, an
amended filing of what was originally filed before this Court on May 14th of 2013
in Case Number DL 13106887.” (Emphasis added.) Indeed, she was the judge
who originally had ordered D.S. detained and the judge who had made the initial
finding of probable cause.




appellate court properly recognized that the latter offense “constituted a separate criminal offense
from the 2006 assault and brought with it the risk of a separate sentence.” Id. at ¶ 11. Although the
analysis in O.H. is a correct one, it is largely inapposite here.




                                                 10
                                January Term, 2016




       {¶ 20} A judge enjoys a great deal of discretion in sentencing, particularly
a juvenile court judge in fashioning a rehabilitative disposition. But “[t]he decision
whether to credit pretrial confinement days is simply not part of the sentence.”
State v. Gregory, 108 Ohio App.3d 264, 268, 670 N.E.2d 547 (1st Dist.1995).
“Credit for jail time is not open to tailoring to the individual case in the same sense
as sentencing, because once the sentence has already been rendered, the remaining
calculation is merely a computation of how much time has been served and how
much remains.” (Emphasis sic.) Id.
       {¶ 21} There is no basis to alter these observations about jail-time credit in
the context of a juvenile disposition. In R.C. 2152.18(B), the General Assembly
was clear in its mandate: juveniles are entitled to credit for the period they are
confined prior to disposition of a delinquency complaint. As the Second District
Court of Appeals has explained:


               R.C. 2152.18(B) requires a juvenile court that commits a
       delinquent child to the custody of the department of youth services
       to state in its order of commitment the total number of days that the
       child has been held in detention in connection with the delinquent
       child complaint upon which the order of commitment is based. The
       department is then required to reduce the minimum period of
       institutionalization by that number of days. R.C. 2152.18(B); In re
       T.J., Clark App. No. 2005-CA-123, 2006-Ohio-4406, ¶ 16.
               In [the case before us], the probation officer reported to the
       court that she did not think that [the juvenile] should be granted
       credit for time served in detention because he had not been
       cooperative and well-behaved. Accordingly, the juvenile court did
       not give [the juvenile] any credit for time served prior to the
       dispositional hearing.




                                          11
                                   SUPREME COURT OF OHIO




                  The juvenile court’s refusal to give credit for time served
         contradicts the statutory language, which provides that the court
         shall state the number of days served and that the department of
         youth services shall give credit for that number of days. The court
         has no discretion in this regard, notwithstanding the delinquent’s
         behavior in detention. We trust that the court will be mindful of this
         fact on remand.


(Emphasis sic.) In re R.A.I., 2d Dist. Miami Nos. 2006 CA 43 and 2006 CA 44,
2007-Ohio-2365, ¶ 12-14. See also State ex rel. M.A. v. Reed, 10th Dist. Franklin
No. 15AP-795, 2016-Ohio-3079, ¶ 13 (“The plain language of R.C. 2152.18(B)
requires ODYS to apply confinement credit to reduce the ‘minimum period of
institutionalization that was ordered,’ regardless whether the minimum period of
institutionalization includes a mandatory period of institutionalization for a firearm
specification”).
         {¶ 22} Judges must grant confinement credit under R.C. 2152.18(B) if the
confinement stems from an original complaint and is sufficiently linked to the
adjudication of the charges upon which the juvenile court orders commitment. The
statutory language is clear and unambiguous, and permits no other construction.2
Reed at ¶ 13.
         {¶ 23} As both D.S. and the state have argued throughout the proceedings,
it would be fundamentally unfair to deny juveniles credit earned while awaiting the

2
  We recognize that the General Assembly recently amended R.C. 2151.18(B) “to broaden the
circumstances under which a youth will receive credit against his or her term of institutionalization.”
In re K.A., 6th Dist. Lucas No. L-12-1334, 2013-Ohio-3847, ¶ 5; see also 2012 Am.Sub.S.B. No.
337 (replacing the phrase “held in detention” with the word “confined”). We must construe a statute
to give effect to the legislature’s intent and avoid unreasonable results. R.C. 1.47(C); State v. Wells,
91 Ohio St.3d 32, 34, 740 N.E.2d 1097 (2001). It would be absurd to limit confinement credit due
to a juvenile under R.C. 2151.18(B) merely because the form of the charging instrument against him
or her changes even though the allegations set forth therein remain the same.




                                                  12
                                January Term, 2016




final disposition of the complaints against them by interpreting R.C. 2152.18(B) so
narrowly that juveniles could lose all the credit they have earned simply because
the original complaint was dismissed and a new complaint or indictment filed on
the basis of the same incident for which the juvenile initially was charged and
detained.
                                   CONCLUSION
       {¶ 24} In this case, the entire period that D.S. was confined was “in
connection with” the delinquent-child complaint upon which the order of
commitment is based, and we agree with the parties that D.S. is entitled to credit
for that time of confinement. Accordingly, we reverse the judgment of the court of
appeals and remand this cause to the juvenile court for further proceedings
consistent with this opinion, including the proper calculation and award of
confinement credit.
                                                                 Judgment reversed
                                                               and cause remanded.
       PFEIFER, O’DONNELL, LANZINGER, FRENCH, and O’NEILL, JJ., concur.
       KENNEDY, J., concurs in judgment only, with an opinion.
                               _________________
       KENNEDY, J., concurring in judgment only.
       {¶ 25} Respectfully, I concur in the majority’s judgment but not fully in its
reasoning. I agree with the majority that it is unnecessary in resolving this case to
address whether R.C. 2152.18(B) is unconstitutional as applied to appellant, D.S.
I disagree, however, with the majority’s decision to resolve the issue of statutory
interpretation that D.S. raises—whether R.C. 2152.18(B) requires a juvenile court
to credit all days a juvenile has been held in confinement pending disposition of a
delinquency charge. The juvenile court could not have reasonably determined in
light of the totality of the circumstances that D.S.’s admission to the allegations
made in the complaint was entered knowingly, intelligently, and voluntarily.




                                         13
                             SUPREME COURT OF OHIO




Therefore, I would vacate the admission in order to prevent a manifest injustice,
reverse the court of appeals’ judgment (albeit on different grounds from those of
the majority), and remand the matter to the juvenile court for further proceedings.
See State v. Cooperrider, 4 Ohio St.3d 226, 227, 448 N.E.2d 452 (1983) (courts
apply the plain-error doctrine to prevent a manifest injustice).
       {¶ 26} Delinquency proceedings in juvenile court follow what is essentially
a two-step procedure. See In re M.P.R., 12th Dist. Butler No. CA2014-10-209,
2015-Ohio-3102, ¶ 14.       After complying with certain requirements, such as
“[a]scertain[ing] whether notice requirements have been complied with,” Juv.R.
29(B), the court “shall request” the juvenile to admit or deny the allegations made
in the complaint pursuant to Juv.R. 29(C). If the allegations of a juvenile’s
delinquency are proven or admitted, the court can impose a disposition immediately
or it can schedule the disposition for a later date. Juv.R. 29(F)(2)(a) and (b); In re
M.P.R. at ¶ 14.
       {¶ 27} The failure to raise an issue on appeal usually constitutes waiver and
precludes review of that issue under the principle of res judicata. State v. Broom,
40 Ohio St.3d 277, 281, 533 N.E.2d 682 (1988). “[Y]et we must also retain power
to sua sponte consider particular errors under exceptional circumstances * * * under
our plain error standard of analysis.” State v. Greer, 39 Ohio St.3d 236, 244, 530
N.E.2d 382 (1988), citing State v. Rogers, 32 Ohio St.3d 70, 512 N.E.2d 581
(1987), and State v. Zuern, 32 Ohio St.3d 56, 512 N.E.2d 585 (1987).
       {¶ 28} Appellate courts differ on whether the criminal or civil plain-error
standard applies in a juvenile-delinquency case. See, e.g., In re Good, 118 Ohio
App.3d 371, 378, 692 N.E.2d 1072 (12th Dist.1997) (applying the criminal plain-
error standard); In re Etter, 134 Ohio App.3d 484, 492-493, 731 N.E.2d 694 (1st
Dist.1998) (applying the civil plain-error standard). While this court has not
specifically addressed which standard applies, we have recognized that “the
characterization of delinquency proceedings as civil is one of limited applicability”




                                         14
                                   January Term, 2016




because “ ‘there are criminal aspects to juvenile court proceedings.’ ” In re Cross,
96 Ohio St.3d 328, 2002-Ohio-4183, 774 N.E.2d 258, ¶ 21, quoting In re Anderson,
92 Ohio St.3d 63, 66, 748 N.E.2d 67 (2001). Because an admission in a juvenile-
delinquency proceeding under Juv.R. 29 “is analogous to a guilty plea made by an
adult,” In re Hall, 9th Dist. Summit No. 20658, 2002-Ohio-1107, *1, I agree with
those appellate districts that have held that the criminal plain-error standard applies
in a juvenile-delinquency case.
        {¶ 29} Under the adult-criminal plain-error standard, “we have [the] power
to recognize ‘[p]lain errors or defects [affecting] substantial rights * * * although
they were not brought to the attention of the court.’ ” State v. Campbell, 69 Ohio
St.3d 38, 41, 630 N.E.2d 339 (1994), quoting Crim.R. 52(B). An alleged error is
not a plain error unless the error clearly changed the outcome of the case. Id., citing
State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph two of the
syllabus.
        {¶ 30} Like an adult’s guilty plea to a criminal offense, an admission by a
juvenile must be knowing, intelligent, and voluntary. See In re C.S., 115 Ohio St.3d
267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 111-112.


            [A] plea will be deemed voluntary absent a showing of prejudice
            by the juvenile or a showing that the totality of the circumstances
            does not support a finding of a valid waiver. For purposes of
            juvenile delinquency proceedings, substantial compliance means
            that in the totality of the circumstances, the juvenile subjectively
            understood the implications of his plea.


Id. at ¶ 113.
        {¶ 31} Plea agreements are frequently used to resolve juvenile cases. See,
e.g., In re Wood, 9th Dist. Medina No. 04CA0005-M, 2004-Ohio-6539; In re K.S.J.,




                                            15
                            SUPREME COURT OF OHIO




2d Dist. Montgomery No. 24387, 2011-Ohio-2064; In re Argo, 5th Dist.
Muskingum No. CT2003-055, 2004-Ohio-4938. They are contractual in nature and
subject to interpretation and enforcement under general contract-law principles.
State v. Bethel, 110 Ohio St.3d 416, 2006-Ohio-4853, 854 N.E.2d 150, ¶ 50, citing
United States v. Wells, 211 F.3d 988, 995 (6th Cir.2000). For a plea to exist, there
must be a “meeting of the minds” between the state and the offender as to the terms
of the agreement. E.g., State v. Smith, 2d Dist. Greene No. 2009-CA-81, 2010-
Ohio-6229, ¶ 45. “ ‘Generally * * * a plea agreement between the [s]tate and the
defense is not binding on the court, as the ultimate decision of whether or not the
agreement is accepted rests with the trial judge.’ ” State v. Liskany, 196 Ohio
App.3d 609, 2011-Ohio-4456, 964 N.E.2d 1073, ¶ 190 (2d Dist.), quoting State v.
Burks, 10th Dist. Franklin No. 04AP-531, 2005-Ohio-1262, ¶ 18.
       {¶ 32} However, “[w]hen a defendant’s guilty plea is induced by erroneous
representations as to the applicable law, * * * the plea is not knowingly,
intelligently, and voluntarily made.” State v. Bryant, 4th Dist. Meigs No. 11CA19,
2012-Ohio-3189, ¶ 8, citing State v. Sherman, 5th Dist. Richland No. 2009-CA-
132, 2010-Ohio-3959, ¶ 38-41, and State v. Mitchell, 11th Dist. Trumbull No. 2004-
T-0139, 2006-Ohio-618, ¶ 15. “Generally, if the parties and the trial court have
made a mutual mistake regarding the terms of a plea agreement, the proper remedy
is to rescind it.” State v. Johnson, 182 Ohio App.3d 628, 2009-Ohio-1871, 914
N.E.2d 429, ¶ 14 (4th Dist.), citing State v. Hart, 8th Dist. Cuyahoga No. 84531,
2005-Ohio-107, ¶ 12, State v. Wintrow, 12th Dist. Preble No. CA2003-10-021,
2005-Ohio-3447, ¶ 21, and State v. Ulrey, 8th Dist. Cuyahoga No. 71705, 1998 WL
213085 (Apr. 30, 1998). Moreover, if an offender entered a plea agreement that
was predicated on a mutual mistake of law by the offender and the state, the plea
agreement must be vacated. See Wintrow at ¶ 15-21.
       {¶ 33} I agree with the facts as presented in the majority opinion and would
emphasize the exchange among the assistant prosecutor, defense counsel, D.S., and




                                        16
                                January Term, 2016




D.S.’s mother during the dispositional phase of the hearing after the juvenile judge
had indicated that there would be zero credit for precommitment days. After the
juvenile court accepted D.S.’s admission and adjudicated him delinquent, the court
proceeded directly to disposition. As soon as the court concluded the disposition
by denying D.S. credit for time served, D.S.’s attorney said, “[W]e understood you
have to give credit for time served.” (Emphasis added.) Both D.S. and his mother
also protested the court’s failure to give D.S. credit for time served. Specifically,
D.S.’s mother responded: “That was the deal.” And the assistant prosecutor said
that “it was understood by the parties that [D.S.] would be committed for a holistic
two-year sentence and that he would get the credit for the time that he’s been in.”
(Emphasis added.)
       {¶ 34} However, the continued protests by both attorneys, D.S., and his
mother went unheeded by the juvenile judge, who insisted that no credit for time
served was due. Consequently, D.S.’s attorney advised:


         We’re going to move right now to vacate the plea. Because of
         the understanding—it was my understanding, I advised my client
         that he would get credit for time served because it’s the same
         case, okay? So now the whole deal falls apart unless you are
         willing to give the credit for time served that he’s been serving
         on this particular matter, okay?


       {¶ 35} A review of the transcript of the dispositional phase outlined in the
majority opinion demonstrates that the juvenile court never directly addressed
D.S.’s motion to withdraw the admission on the grounds that the agreement was
predicated on the parties’ mistaken understanding that D.S. was entitled to credit
for all time served because this was a reindictment of a prior juvenile case. By
implication, however, the juvenile court denied the motion.




                                            17
                             SUPREME COURT OF OHIO




       {¶ 36} In reviewing the transcript for the “totality of the circumstances”
underlying D.S.’s admission, there are several notable takeaways. First, it is clear
from the discussion about the prior off-the-record record sidebar conference that
the assistant prosecutor, defense counsel, and juvenile court all discussed that the
pending delinquency robbery charge stemmed from a reindictment of a prior
juvenile case. Second, it is also clear that it was the understanding of the assistant
prosecutor and defense counsel that because this was a reindicted case, under Ohio
law the juvenile court had to give D.S. credit for all the time previously served.
Third, the lawyers’ belief that Ohio law entitled D.S. to receive credit for all the
time previously served was a material term of the bargain between the assistant
prosecutor and defense counsel.
       {¶ 37} Therefore, D.S.’s decision to admit to the allegations made in the
complaint was predicated on the representation of both his attorney and the assistant
prosecutor that the law required the juvenile court to give him credit for all the time
previously served. In D.S.’s mind, the holistic two-year commitment to the Ohio
Department of Youth Services (“ODYS”) that he agreed to in exchange for his
admission included credit for the time served in the prior case that was dismissed
and then refiled.
       {¶ 38} However, the juvenile court did not share the lawyers’ understanding
of what a reindictment meant (and what they had told D.S. a reindictment meant)
under Ohio law. The attorneys believed that because this was a reindictment of the
same charge, D.S. was due credit for the time that he had served in the prior case.
That was what D.S. was led to believe as well. In contrast, the juvenile judge
understood that this was a reindictment, but under the law, with regard to credit for
time served, she found that “[this case] was an amended complaint that was
transferred” from the general division of the court of common pleas. It was a “new
charge.”




                                          18
                                  January Term, 2016




       {¶ 39} At the time D.S. moved to withdraw his admission, there was a
mutual mistake of law regarding his entitlement to credit for all time served in the
prior case—a mistake that was material to the plea agreement. Because D.S.
believed that the two-year ODYS commitment was “holistic” and would include
credit for time served, his admission was not knowing, voluntary, and intelligent.
See Bryant, 4th Dist. Meigs No. 11CA19, 2012-Ohio-3189, at ¶ 14 (“a
misunderstanding c[annot] ‘form the basis of a valid plea agreement’ ”), quoting
Johnson, 182 Ohio App.3d 628, 2009-Ohio-1871, 914 N.E.2d 429, at ¶ 17.
       {¶ 40} Courts apply the plain-error doctrine to prevent a manifest injustice.
See Cooperrider, 4 Ohio St.3d at 227, 448 N.E.2d 452. Because the juvenile court
could not have reasonably determined in light of the totality of the circumstances
that D.S.’s admission to the allegations made in the complaint was entered
knowingly, intelligently, and voluntarily, I would vacate the admission in order to
prevent a manifest injustice, reverse the judgment of the court of appeals (albeit on
different grounds from those of the majority) and remand the matter to the juvenile
court for further proceedings.
                                 _________________
       Timothy Young, Ohio Public Defender, and Brooke M. Burns, Assistant
Public Defender, for appellant.
       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Frank
Romeo Zeleznikar, Assistant Prosecuting Attorney, for appellee, the state of Ohio.


                                 _________________




                                          19